OPTION AGREEMENT
This Option Agreement (this "Agreement") is made as of this 16th day of October,
2014 between Diamante Minerals, Inc., a Nevada corporation (the "Company"), and
Binyamin Gordon ("Gordon").


RECITALS


WHEREAS, in consideration for services previously rendered to the Company by
Gordon, the Company is offering Gordon an option to purchase shares of common
stock of the Company, on the terms and conditions set forth in this Agreement;


NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.            Grant of Option.  In consideration for services previously
rendered to the Company by Gordon, the Company hereby irrevocably grants Gordon
the option (the "Option") to purchase all, or any portion of, 2,500,000 shares
of common stock (the "Option Shares") on the terms and conditions set forth in
this Agreement.
2.            Term of the Option.  The period during which the Option may be
exercised (the "Option Period") shall commence on the date hereof and end on
March __, 2016, the date that is eighteen (18) months from the date hereof (the
"Option Expiration Date"). The Option can be exercised at any time, in any
amounts and on indeterminate occasions during the Option Period.
3.            Exercise Price.  The exercise price for each Option Share is One
Dollar and Twenty-Five ($1.25) cents (the "Option Purchase Price").
4.            Exercise of the Option.  The Option may be exercised at any time
during the Option Period.  If Gordon shall desire to exercise the Option, then,
on or before the Option Expiration Date, Gordon shall deliver to the Company an
irrevocable written notice (the "Option Notice") of his exercise of the Option,
the amount of Option Shares being purchased and payment for the amount of Option
Shares being purchased.  Within five business days of the receipt of the Option
Notice and Option Purchase Price, the Company shall cause its transfer agent to
deliver a stock certificate to Gordon for the Shares then so purchased.
5.            Lock-Up; No Hedging. In addition to any applicable restrictions on
transferability imposed pursuant to applicable securities laws, Gordon covenants
and agrees that Gordon shall not directly or indirectly sell, offer to sell,
grant an option for the purchase or sale of, transfer, pledge, assign,
hypothecate, gift, distribute or otherwise gift or otherwise encumber or
transfer the Option or the Option Shares. Gordon further agrees that he shall
not directly or indirectly engage in or effect, in any manner whatsoever,
directly or indirectly, any (i) "short sale" (as such term is defined in Rule
200 of Regulation SHO of the Securities Exchange Act of 1934, as amended) of the
common stock of the Company or (ii) hedging transaction, which establishes a net
short position with respect to such Common Stock. Gordon further agrees and
acknowledges that upon a breach or threatened breach of any provision of this
Agreement, the Option shall be automatically cancelled and have no further or
effect.
1

--------------------------------------------------------------------------------

6.            Representations and Warranties of the Company.  The Company
represents, warrants and covenants to Gordon that:
(a)            Organization and Good Standing.  The Company is duly organized,
validly existing and in good standing under the laws of the State of Nevada. The
Company has all requisite power to own, operate and lease its properties and
carry on its business as the same is now being conducted.
(b)            Authority.  The Company has all requisite power and authority,
corporate or otherwise, to execute, deliver and perform its obligations under
this Agreement and has taken all action, corporate or otherwise, necessary in
order to execute and deliver this Agreement and all other instruments or
agreements to be executed in connection herewith and to consummate the
transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by the Company and constitutes the valid and binding
obligation of the Company, enforceable against it in accordance with its terms.
(c)            Absence of Conflict. Neither the execution and delivery of this
Agreement by the Company nor the consummation of the transactions contemplated
hereby will (i) violate, conflict with, result in a breach or termination of,
constitute a default under or give rise to a right to terminate, amend, cancel
or accelerate (or an event which, with notice or lapse of time or both, would
constitute the same) (1) any agreement, commitment, note, bond, deed of trust,
indenture, lease, mortgage or other instrument to which the Company is a party
or by which any of its properties or assets is bound, (2) the Articles of
Incorporation or other constituent instruments of the Company or (3) any law,
order of a governmental authority or any other restriction of any kind or
character applicable to the Company or any of their respective properties or
assets, or (ii) result in the creation or imposition of any lien upon any
properties or assets of the Company.
(d)            Consents.  No consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of, or declaration or filing with, or notice or report to, (i) any
governmental authority or (ii) any other person (including, but not limited to,
any party to a contract or other agreement or commitment of the Company), is
required in connection with the execution, delivery and performance of this
Agreement and all other instruments or agreements to be executed in connection
herewith and the consummation of the transactions contemplated hereby and
thereby.
(e)            Ownership.   Upon payment of the Option Purchase Price, Gordon
shall be the lawful record and beneficial owner of the Option Shares so
purchased, free and clear of all encumbrances.
2

--------------------------------------------------------------------------------

7.                Representations and Warranties of Gordon.  Gordon represents,
warrants and covenants to the Company that (i) by reason of his business and
financial experience, he and or his representatives have such knowledge,
sophistication and experience in business and financial matters as to be capable
of evaluating the merits and risk of the prospective acquisition of the Option
Shares and can bear the economic risk of such investment, and that if he
exercises the Option, he will be purchasing the Option Shares for his own
account and not with a view to the distribution thereof or with any present
intention of distributing or selling any of such membership interests except in
compliance with the Securities Act of 1933, as amended (the "Securities Act"),
and applicable state securities laws, (ii) he understands and agrees that the
Company's offer and sale of the Option has not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
thereunder and applicable state securities laws or if an exemption from
registration is available, and (iii) he and his representatives have received
all the information any of them has requested from the Company and have had the
opportunity to ask questions thereof and such person believes such information
is sufficient to make an informed decision with respect to its acquisition of
the Option.  The issuance of the Option and the other transactions contemplated
herein are exempt from the registration requirements of the Securities Act.
8.            Amendments.  This Agreement may not be changed orally, but only by
an agreement in writing and signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.
9.  GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEVADA AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.
GORDON HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
HIMSELF AND HIS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE STATE OF
NEVADA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEVADA STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENT WILL AFFECT THE RIGHT OF THE COMPANY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW. GORDON HEREBY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING FOR THE ENFORCEMENT OF THIS AGREEMENT.
10.        Notices.  All notices, requests, claims, demands and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given if delivered in person against written receipt,
by facsimile transmission, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):


If to the Company:
Diamante Minerals, Inc.
C/O David Lubin
108 S. Franklin Avenue
Suite 10
Valley Stream, NY 11580
 
 
 
If to Gordon:
Mintzberg #9
Jerusalem Israel 9629



3

--------------------------------------------------------------------------------

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt. In order for any such
notice to be deemed given as provided above, any such notice must also be
accompanied by an email to the recipient.


11. Successors and Assigns.    This Agreement and the rights of Gordon hereunder
is not assignable in whole or in part by Gordon to any other person or entity
without the consent of the Company. If Gordont attems to assign or transfer the
rights granted herein without the prior express written consent of the Company
then the Option shall be automatically cancelled and have no further or effect.
12.  Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision and the parties agree to replace such provision with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such provisions; provided, however, that no such
severability will be effective against a party if it materially and adversely
changes the economic benefits of this Agreement to such party.
13. Further Assurances.  The Company and Gordon shall each cooperate with each
other and use their best efforts to promptly (i) take or cause to be taken all
necessary actions, and do or cause to be done all things necessary, proper or
advisable under this Agreement and applicable laws to consummate and make
effective all transactions contemplated by this Agreement as soon as practicable
following the request of the other party, and (ii) obtain all approvals required
to be obtained from any third party necessary, proper or advisable to the
transactions contemplated by this Agreement.
14. Independent Representation.  Each of the Company and Gordon acknowledges and
agrees that it has received or has had the opportunity to receive independent
legal counsel of its own choice and that it has been sufficiently apprised of
its rights and responsibilities with regard to the substance of this Agreement.
This Agreement shall be construed to effectuate the mutual intent of the
parties. The parties and their counsel have cooperated in the drafting and
preparation of this Agreement, and this Agreement therefore shall not be
construed against any party by virtue of its role as the drafter thereof. No
drafts of this Agreement shall be offered by any party, nor shall any draft be
admissible in any proceeding, to explain or construe this Agreement.
15.            Signatures.  This Agreement may be executed by facsimile or other
electronic means and in counterparts, each of which shall be an original, but
all of which together shall constitute one and the same agreement.


Remainder of Page Intentionally Omitted; Signature Pages to Follow


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
DIAMANTE MINERALS, INC.


By:   /s/ Rob Faber         _______
Name: Rob Faber
Title: Chief Executive Officer






/s/ Binyamin Gordon_________
Binyamin Gordon




5